The law as principally discussed in the majority opinion is not disputed by the respondent either in his brief or oral argument, but he seeks to avoid its force by the claim of a right to waive his first election to declare the note due on August 6, 1928.
The very essence of the doctrine of waiver is the giving up of some advantage. At the time of acceleration, the holder of the note obtained an advantage by causing it then to mature into a present cause of action, and perhaps he still has that advantage as against the maker. But as to the indorsers, secondarily liable only, that advantage was absolutely lost when their liability ceased through failure to give them the statutory notice of dishonor. When, therefore, on September 14, 1928, the respondent sought to waive his previous act, he had no claim whatever against the indorsers and no advantage as to them, and therefore had nothing whatever to waive. The situation is the same, in effect, as if the holder of the note had permitted the statute of limitations to run. Having done so, he could not waive the statute and revive a liability which had been lost, because he would have no advantage or right to waive and no act of his could restore a liability which he had permitted to become barred.
I concur in the law as defined by the majority, and add this thought as an answer to the argument presented here by the respondent. *Page 308